


Exhibit 10.57

 

PROMISSORY NOTE

 

 

$1,900,000.00

 

New York, New York

 

 

December 24, 2002

 

FOR VALUE RECEIVED, S&W OF LAS VEGAS, L.L.C., a Delaware limited liability
company, having an office at c/o The Smith & Wollensky Restaurant Group, Inc.,
1114 First Avenue, New York, New York 10021 (the “Maker”), promises to pay to
MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL SERVICES, INC., a Delaware
corporation, having an office at 825 Third Avenue, New York, New York 10022 (the
“Payee”), or order, at said office, or at such place as may be designated from
time to time in writing by the Payee, the principal sum of One Million Nine
Hundred Thousand and No/100 Dollars ($1,900,000.00) in lawful money of the
United States of America in Federal funds or other immediately available New
York City funds, with interest thereon from and including the date of this Note
to, but not including, the date this Note is paid in full calculated in the
manner hereinafter set forth, as follows:

 

(i)            equal monthly installments of principal in the amount of
$15,833.33 each commencing on January 24, 2003 and on the 24th day of each
succeeding calendar month thereafter to and including the Maturity Date;

 

(ii)           interest on the Principal Balance calculated in the manner
hereinafter set forth commencing on January 24, 2003, and on the 24th day of
each calendar month thereafter to and including the Maturity Date; and

 

(iii)          the entire Principal Balance, together with all interest accrued
and unpaid thereon calculated in the manner hereinafter set forth and all other
sums due under this Note, shall be due and payable on the Maturity Date.

 

1.             The following terms as used in this Note shall have the following
meanings:

 

(i)            The term “Business Day” shall mean any day on which the Payee is
open for business in New York City.

 

(ii)           The term “Debt” shall mean all principal, interest, additional
interest and other sums of any nature whatsoever which may or shall become due
to the Payee in accordance with the provisions of this Note, the Deed of Trust
or Other Security Documents.

 

(iii)          The term “Deed of Trust” shall mean a certain Leasehold Deed of
Trust, dated the date hereof in the principal sum of $1,900,000.00 given by the
Maker to the trustee thereunder for the benefit of the Payee covering the
leasehold estate of the Maker

 

--------------------------------------------------------------------------------


 

in certain premises located in Clark County, Nevada, as more particularly
described therein, and intended to be duly recorded in said County, as the same
has been or may be amended or restated from time to time.

 

(iv)          The term “Fixed Rate” shall mean 6.36% per annum.  The Fixed Rate
shall be calculated for the actual number of days elapsed on the basis of a
360-day year and as otherwise set forth in the Loan Agreement.

 

(v)           The term “Guarantor Deed of Trust” shall mean a certain Deed of
Trust, dated the date hereof in the principal sum of $1,900,000.00 given by
Dallas S&W, L.P. to the trustee thereunder for the benefit of the Payee covering
the fee estate of Dallas S&W, L.P. in certain premises located in Collin County,
Texas, as more particularly described therein, and intended to be duly recorded
in said County, as the same has been or may be amended or restated from time to
time, which Guarantor Deed of Trust secures the obligations of Dallas S&W, L.P.
under the Guaranty of Payment made by Dallas S&W, L.P. and The Smith & Wollensky
Restaurant Group, Inc. to the Payee to secure the Loan.

 

(vi)          The term “Loan” shall mean the loan in the principal sum of
$1,900,000.00 made by the Payee to the Maker which is evidenced by this Note and
secured by the Deed of Trust and the Other Security Documents.

 

(vii)         The term “Loan Agreement” shall mean the Term Loan Agreement dated
the date hereof between the Maker, the Payee, Dallas S&W, L.P. and The Smith &
Wollensky Restaurant Group, Inc., as the same has been or may be amended or
restated from time to time.

 

(viii)        The term “Maturity Date” shall mean December 24, 2007.

 

(ix)           The term “Other Security Documents” shall mean all and any of the
documents other than this Note or the Deed of Trust, now or hereafter executed
by the Maker or others, and by or in favor of the Payee, which wholly or
partially secure or guarantee payment of this Note, or which otherwise pertain
to the Loan, including, without limitation, the Loan Agreement and the Guarantor
Deed of Trust, as the same have been or may be amended or restated from time to
time.

 

(x)            The term “Participant” shall have the meaning given to such term
in paragraph 6 of this Note.

 

(xi)           The term “Principal Balance” shall mean the outstanding principal
balance of this Note from time to time.

 

2

--------------------------------------------------------------------------------


 

2.             Subject to the provisions of this Note hereinafter set forth, the
entire Principal Balance shall bear interest at the Fixed Rate.

 

3.             Subject to the following provisions of this subparagraph, the
Maker shall have the right to prepay the Principal Balance in whole, or in
multiples of $1,000.00 (with a minimum of $10,000.00), upon not less than five
(5) Business Days’ prior irrevocable written notice to the Payee specifying the
intended date of prepayment, and the amount to be prepaid, provided that such
prepayment is accompanied by payment of accrued interest to and including the
date of prepayment and other sums then due and payable pursuant to the
provisions of this Note, the Deed of Trust or the Other Security Documents.  Any
prepayments permitted hereunder shall be applied in reduction of the Principal
Balance in inverse order of maturity.  The Maker shall pay to the Payee
contemporaneously with any such voluntary prepayment a Yield Maintenance
Premium  (as hereinafter defined).  Any payment of the then outstanding
principal indebtedness by virtue of a sale or after the Payee shall have
declared the principal indebtedness immediately due and payable, or after the
Payee shall have commenced an action or proceeding to foreclose the Deed of
Trust as a result of a default thereunder, shall be deemed a voluntary
prepayment for the purposes of this subparagraph and a Yield Maintenance Premium
calculated pursuant to the provisions of this subparagraph shall be payable with
respect thereto based upon the interest rate specified herein applicable to the
then outstanding principal indebtedness immediately prior to such default,
declaration or commencement.  The portion of the Principal Balance specified in
any such irrevocable notice of prepayment shall, notwithstanding anything to the
contrary contained in this Note, the Deed of Trust or the Other Security
Documents, be absolutely and unconditionally due and payable on the date
specified in such notice.  Amounts prepaid may not be re-borrowed. 
Notwithstanding anything to the contrary contained in this paragraph, the Payee
shall not be obligated to accept a partial prepayment of the Principal Balance
in accordance with the provisions of this subparagraph if any default shall have
occurred and shall be continuing beyond applicable periods of notice and grace
under this Note, the Deed of Trust or the Other Security Documents unless the
Payee shall otherwise agree to the contrary in its sole and absolute discretion.

 

“Yield Maintenance Premium” shall mean an amount equal to the present value as
of the Prepayment Date of the Calculated Payments from the Prepayment Date
through the Maturity Date determined by discounting such payments at the
Discount Rate.  The term “Prepayment Date” shall mean the date on which
prepayment is made.  The term “Calculated Payments” shall mean the monthly
payments of interest only which would be due based on the principal amount being
prepaid on the Prepayment Date and assuming an interest rate per annum equal to
the difference (if such difference is greater than zero) between (y) the
applicable interest rate and (z) the Yield Maintenance Treasury Rate.  The term
“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually.  The term “Yield Maintenance Treasury Rate” shall mean the yield
calculated by the Payee by the linear interpolation of the yields, as reported
in the Federal Reserve Statistical Release H.15-Selected Interest Rates under
the heading U.S.

 

3

--------------------------------------------------------------------------------


 

Government Securities/Treasury Constant Maturities for the week ending prior to
the Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates
(one longer or one shorter) most nearly approximating the maturity date.  In the
event Release H.15 is no longer published, the Payee shall select a comparable
publication to determine the Yield Maintenance Treasury Rate.  In no event,
however, shall the Payee be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.

 

4.             Anything in this Note, the Deed of Trust or any of the Other
Security Documents to the contrary notwithstanding, the Maker shall indemnify
and hold the Payee harmless and defend the Payee at the Maker’s sole cost and
expense against any loss or liability, cost or expense (including, without
limitation, reasonable attorneys’ fees and disbursements of the Payee’s counsel,
whether in-house staff, retained firms or otherwise), and all claims, actions,
procedures and suits arising out of or in connection with:

 

(i)            any ongoing matters arising out of this Note, the Deed of Trust,
any of the Other Loan Documents or the transaction contemplated hereby or
thereby, including, but not limited to, all costs of appraisal or reappraisal of
all or any portion of any collateral for the Debt or of the granting by the
Payee, in its sole and absolute discretion, of any lease non-disturbance
agreements,

 

(ii)           any amendment to, or restructuring of, the Debt, this Note, the
Deed of Trust or any of the Other Loan Documents, and

 

(iii)          any and all lawful action that may be taken by the Payee in
connection with the enforcement of the provisions of this Note, the Deed of
Trust or any of the Other Loan Documents, whether or not suit is filed in
connection with the same, or in connection with the Maker, any guarantor of all
or any portion of the Debt and/or any partner, joint venturer or shareholder
thereof becoming subject of a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding.

 

All sums expended by the Payee on account of any of the foregoing shall be
reimbursable on demand, and until reimbursed by the Maker pursuant hereto, shall
be deemed additional principal evidenced hereby and shall bear interest at the
default interest rate hereinbelow set forth.  The obligations of the Maker under
this paragraph shall, notwithstanding any exculpatory or other provisions of any
nature whatsoever which may be set forth herein, in the Deed of Trust or the
Other Loan Documents, constitute the personal recourse undertakings, obligations
and liabilities of the Maker and shall be secured by the Deed of Trust.

 

5.             Intentionally Omitted.

 

6.             The Maker acknowledges that the Payee may after the date of this
Note sell and assign participation interests in the Loan to such domestic or
foreign banks, insurance

 

4

--------------------------------------------------------------------------------


 

companies, pension funds, trusts or other institutional lenders or other
persons, parties or investors (including, but not limited to, grantor trusts,
owner trusts, special purpose corporations, REMIC’s, real estate investment
trusts or other similar or comparable investment vehicles) as may be selected by
the Payee in its sole and absolute discretion and on terms and conditions
satisfactory to the Payee in its sole and absolute discretion (any such bank,
insurance company, pension fund, trust or other institutional lender or other
person, party or investor to whom a participation interest in the Loan is so
sold and assigned is herein referred to as a “Participant”). The Payee shall at
all times during the term of the Loan act as lead lender and servicer for
Participants in accordance with participation agreements in form and substance
satisfactory in all respects to the Payee and its counsel.  Subject to the
applicable terms and provisions of the participation agreements, the Payee shall
retain all rights with respect to the enforcement, collection and administration
of the Loan and the security therefor and shall service the Loan throughout the
term thereof.  The Maker shall cooperate, and shall cause each guarantor,
indemnitor and other person or party associated or connected with the Loan or
the collateral therefor to cooperate, in all respects with the Payee in
connection with the sale of participation interests in the Loan in the manner
contemplated by this paragraph, and shall, in connection therewith, execute and
deliver such estoppels, certificates, instruments and documents as may be
requested by the Payee.  The Maker grants to the Payee, and shall cause each
guarantor, indemnitor and other person or party associated or connected with the
Loan or the collateral therefor to grant to the Payee, the right to distribute
on a confidential basis financial and other information concerning the Maker,
each such guarantor, indemnitor and other person or party and the property
encumbered by the Deed of Trust and other pertinent information with respect to
the Loan to any party who has purchased a participation interest in the Loan or
who has expressed a serious interest in purchasing a participation interest in
the Loan.  The Maker shall execute and deliver, and shall cause each guarantor,
indemnitor and other person or party associated or connected with the Loan or
the collateral therefor to execute and deliver, such documents and instruments
as may be necessary to split the Loan into two or more loans evidenced, secured
and advanced by and pursuant to separate sets of notes, deeds of trust and other
related loan documents to the full extent required by the Payee to facilitate
the sale of participation interests in the Loan in the manner contemplated by
this paragraph, it being agreed that (i) any such splitting of the Loan will not
adversely affect or diminish the rights of the Maker as presently set forth in
this Note, the Deed of Trust or the Other Security Documents and will not
increase the respective obligations and liabilities of the Maker or any such
guarantor, indemnitor or other person or party above those presently set forth
in this Note, the Deed of Trust or the Other Security Documents, (ii) the deeds
of trust and other documents securing the Loan as so split will have such
priority of lien as may be specified by the Payee, and (iii) the retained
interest of the Payee in the Loan as so split shall be allocated to or among one
or more of such separate loans in a manner specified by the Payee in its sole
and absolute discretion.  If the Maker shall default in the performance of its
obligation as set forth in this paragraph, and if such default shall not be
remedied by the Maker within ten (10) days after notice by the Payee, the Payee
shall have the right in its discretion to declare the Debt immediately due and
payable.  The Payee also reserves the right at any time during the term of the
Loan in its sole and absolute

 

5

--------------------------------------------------------------------------------


 

discretion to effect a so-called securitization of the Loan in such a manner and
on such terms and conditions as the Payee shall deem to be appropriate in its
sole and absolute discretion and with such domestic or foreign banks, insurance
companies, pension funds, trusts or other institutional lenders or other
persons, parties or investors (including, but not limited to, grantor trusts,
owner trusts, special purpose corporations, REMIC’s, real estate investment
trusts or other similar or comparable investment vehicles) as may be selected by
the Payee in its sole and absolute discretion.

 

7.             It is hereby expressly agreed that the entire Debt shall become
immediately due and payable at the option of the Payee on the happening of any
default or event by which, under the terms of this Note, the Deed of Trust or
the Other Security Documents, the Debt may or shall become due and payable, and
that all of the terms, covenants and provisions contained in the Deed of Trust
and the Other Security Documents which are to be kept and performed by the Maker
are hereby made part of this Note to the same extent and with the same force and
effect as if they were fully set forth herein.

 

8.             If any installment of principal, interest, additional interest or
other sum payable under this Note is not paid within fifteen (15) days after the
date which it is due, the Maker shall pay to the Payee upon demand an amount
equal to 5% of such unpaid installment as a late payment charge.

 

9.             In addition to any late payment charge which may be due under
this Note, if the Debt is declared immediately due and payable by the Payee
pursuant to the provisions of this Note, the Deed of Trust or the Other Security
Documents, or if the Debt is not paid in full on the Maturity Date, or if an
event of default shall occur and be continuing under this Note, the Deed of
Trust or the Other Security Documents, the Maker shall pay interest on the
Principal Balance from the date of such declaration, event of default or the
Maturity Date (as the case may be), until the date the Principal Balance is paid
in full or until such event of default is cured (as the case may be) at a rate
per annum (calculated for the actual number of days elapsed on the basis of a
360-day year) equal to 2% plus the interest rate then applicable under this
Note, provided, however, that such interest rate shall in no event exceed the
maximum interest rate which the Maker may by law pay.

 

10.           The Maker hereby waives presentment and demand for payment, notice
of dishonor, protest and notice of protest of this Note.  If any payment under
this Note is not made when due, the Maker agrees to pay all costs of collection
when incurred, including reasonable attorneys’ fees (which costs shall be added
to the amount due under this Note and shall be receivable therewith).  The Maker
agrees to perform and comply with each of the terms, covenants and provisions
contained in this Note, the Deed of Trust and the Other Security Documents on
the part of the Maker to be observed or performed.  No release of any security
for the payment of this Note or extension of time for payment of this Note, or
any installment hereof, and no alteration, amendment or waiver of any provision
of this Note, the Deed of Trust

 

6

--------------------------------------------------------------------------------


 

or the Other Security Documents made by agreement between the Payee and any
other person or party shall release, discharge, modify, change or affect the
liability of the Maker under this Note, the Deed of Trust or the Other Security
Documents.

 

11.           This Note is subject to the express condition that at no time
shall the Maker be obligated or required to pay interest on the Principal
Balance at a rate which could subject the Payee to either civil or criminal
liability as a result of being in excess of the maximum rate which the Maker is
permitted by law to contract or agree to pay.  If by the terms of this Note, the
Maker is at any time required or obligated to pay interest on the Principal
Balance at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and
interest payable hereunder shall be computed at such maximum rate and the
portion of all prior interest payments in excess of such maximum rate shall be
applied and shall be deemed to have been payments in reduction of the Principal
Balance.

 

12.           If the Maker consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.

 

13.           This Note is secured by the Deed of Trust and the Other Security
Documents.

 

14.           This Note is and shall be deemed entered into in the State of New
York and shall be governed by and construed in accordance with the laws of the
State of New York and no defense given or allowed by the laws of any state or
country shall be interposed in any action or proceeding hereon unless such
defense is either given or allowed by the laws of the State of New York.

 

15.           This Note may only be modified, amended, changed or terminated by
an agreement in writing signed by the Payee and the Maker.  No waiver of any
term, covenant or provision of this Note shall be effective unless given in
writing by the Payee and if so given by the Payee shall only be effective in the
specific instance in which given.

 

16.           The Maker acknowledges that this Note and the Maker’s obligations
under this Note are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Note and the obligations of
the Maker under this Note or the obligations of any other person or party
relating to this Note or the obligations of the Maker hereunder or otherwise
with respect to the Loan.  This Note sets forth the entire agreement and
understanding of the Payee and the Maker, and the Maker absolutely,
unconditionally and irrevocably waives any and all right to assert any defense,
setoff, counterclaim or crossclaim of any nature whatsoever with respect to this
Note or the obligations of the Maker under this Note or the obligations of any
other person or party relating to this Note or the obligations of the Maker
hereunder or otherwise with respect to the Loan in

 

7

--------------------------------------------------------------------------------


 

any action or proceeding brought by the Payee to collect the Debt, or any
portion thereof, or to enforce, foreclose and realize upon the liens and
security interests created by the Deed of Trust and the Other Security
Documents.  The Maker acknowledges that no oral or other agreements,
understandings, representations or warranties exist with respect to this Note or
with respect to the obligations of the Maker under this Note, except those
specifically set forth in this Note.

 

17.           No delay on the part of the Payee in exercising any right or
remedy under this Note, the Deed of Trust or the Other Security Documents or
failure to exercise the same shall operate as a waiver in whole or in part of
any such right or remedy.  No notice to or demand on the Maker shall be deemed
to be a waiver of the obligation of the Maker or of the right of the Payee to
take further action without further notice or demand as provided in this Note,
the Deed of Trust and Other Security Documents.

 

18.           The Maker agrees to submit to personal jurisdiction in the State
of New York in any action or proceeding arising out of this Note and, in
furtherance of such agreement, the Maker hereby agrees and consents that without
limiting other methods of obtaining jurisdiction, personal jurisdiction over the
Maker in any such action or proceeding may be obtained within or without the
jurisdiction of any court located in New York and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the Maker by registered or certified mail to or
by personal service at the last known address of the Maker, whether such address
be within or without the jurisdiction of any such court.

 

19.           The Maker (and the undersigned representative of the Maker, if
any) represents that the Maker has full power, authority and legal right to
execute and deliver this Note and that the debt hereunder constitutes a valid
and binding obligation of the Maker.

 

20.           Whenever used, the singular number shall include the plural, the
plural the singular, and the words “Payee” and “Maker” shall include their
respective successors and assigns, provided, however, that the Maker shall in no
event or under any circumstance have the right without obtaining the prior
written consent of the Payee to assign or transfer its obligations under this
Note, the Deed of Trust or the Other Security Documents, in whole or in part, to
any other person, party or entity.

 

21.          The Maker hereby irrevocably and unconditionally waives, and the
Payee by its acceptance of this Note irrevocably and unconditionally waives, any
and all right to trial by jury in any action, suit or counterclaim arising in
connection with, out of or otherwise relating to the Loan, this Note, the Deed
of Trust or the Other Security Documents.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has duly executed this Note the day and year first
above written.

 

 

S&W OF LAS VEGAS, L.L.C.

 

 

 

 

By:

/s/ Alan M. Mandel

 

 

 

Name Alan M. Mandel

:

 

 

Title: Chief Financial Officer

 

 

 

 

STATE OF NEW YORK

)

 

ss.:

COUNTY OF NEW YORK

)

 

On the 19th day of December in the year 2002, before me, the undersigned, a
Notary Public in and for said State, personally appeared Alan M. Mandel,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individuals, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

/s/ Linda Marshall

 

 

 

 

Notary Public

 

 

 

SEAL.

No. 41-4744180

 

 

 

 

10/31/05

 

 

9

--------------------------------------------------------------------------------
